Citation Nr: 0628575	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

The veteran failed to report for a requested hearing before a 
Veterans Law Judge in May 2006 

Although the RO has treated the veteran's claim as reopened, 
the Board must also assess whether new and material evidence 
has been submitted sufficient to reopen the veteran's claim.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is obliged to determine in the first instance 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In an August 2006 informal hearing presentation, the 
veteran's representative asked that quality assurance records 
relevant to the veteran's claim be obtained and considered.  
However, such records are protected from disclosure by 38 
U.S.C.A. § 5705(a) and even if any such records exist they 
can not be obtained.

The Board lastly notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).
 



FINDINGS OF FACT

1.  An unappealed February 2000 rating decision denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke.

2.  Evidence received since the February 2000 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of a stroke.

3.  The medical evidence shows that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in the 
medical treatment of the veteran's stroke.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a stroke, claimed to be 
caused by improper VA medical treatment, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Prior to the denial of his claim, the RO provided the veteran 
the required notice by means of a letter dated in November 
2003.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
The veteran was requested to submit additional evidence to 
support his claim and provided authorization and consent 
forms so that any private medical evidence could be obtained.  
Hence he was on notice to provide any pertinent evidence in 
his possession to VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued 
letters in February and March 2006 which informed the veteran 
of the type of evidence necessary to establish disability 
ratings and effective dates - in compliance with Dingess.

Since the previously final claim in this decision has been 
reopened, the Board need not make a determination as to 
whether the notice requirements of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), have been met.

The Board notes that the veteran's VA treatment records and a 
medical opinion have been obtained.  In August 1999, the 
veteran submitted a newspaper article which described the 
development and treatment of strokes.  The veteran and his 
spouse and daughter have provided testimony before a hearing 
officer.  At the hearing, the veteran asserted that there was 
missing VA medical evidence.  The specified VA medical 
evidence is contained in the veteran's claims file, and a 
copy of that medical evidence was subsequently mailed to the 
veteran.  The veteran has also submitted an opinion from a 
certified massage therapist.  Furthermore, the veteran has 
stated that all his medical care is through the VA.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen 

In February 2000, the RO denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.

In October 2003, the veteran requested that his claim be 
reopened.   

At the time of the February 2000 final rating decision there 
was no evidence from any health care provider indicating that 
the veteran's residuals of a stroke may have been greater 
than necessary due to faulty VA medical treatment.  The 
medical evidence received subsequent to the February 2000 
rating decision includes a November 2005 statement from a 
certified massage therapist (CMT).  The CMT opined that while 
hospitalized by VA the veteran underwent a second, and more 
severe stroke due to the failure of VA to provide the veteran 
the proper medication.  Since the newly submitted evidence 
provides evidence of possible faulty medical treatment, one 
of the criteria for the award of 1151 benefits, the Board 
finds that this evidence is material to the veteran's claim 
and that reopening of the claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a stroke is warranted.  
38 C.F.R. § 3.156(a).  



De Novo Review 

Law and Regulations:

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in October 2003.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional disability 
be caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under chapter 31 of this 
title, or (B) by participation in a program under section 
1718 of this title.  38 U.S.C.A. § 1151

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

History:

The veteran, his wife, and his daughter testified in May 2005 
that the veteran had a stroke on July 27, 1998, and that the 
veteran was taken to a VA hospital.  The veteran maintains 
that the hospital treatment was negligent in that the VA 
physicians did not treat him with IPT drugs or heparin.  The 
veteran asserted that due to the lack of heparin treatment he 
experienced a much more severe stroke while in the VA 
hospital.  The veteran testified that he would have had less 
severe residual from the strokes if the VA hospital had given 
him proper treatment.

The VA medical records indicate that on June 27, 1998, the 
veteran was at lunch and he was unable to stand up from the 
table because of severe weakness in his right leg.  He had 
numbness of the right arm and slurred speech.  The symptoms 
persisted for about an hour and then progressively remitted.  
The symptoms had improved at the time of arrival at the VA 
hospital.  The veteran was admitted to the VA hospital with 
the diagnosis of having an acute stroke.  The veteran's 
symptoms worsened on July 29, 1998.  He was discharged from 
the VA hospital on July 8, 1998.  A review of the VA hospital 
treatment records does reveal that on admission to the 
hospital a VA physician noted that the veteran was a 
candidate for heparin therapy.  However, a June 29, 1998 
progress note by a VA neurologist states that the veteran 
most likely had a lacunar stroke which would unlikely benefit 
from heparin.  This statement was repeated on the July 8, 
1998 discharge examination report.  

In January 2000 a VA neurologist reviewed the veteran's VA 
medical records.  He noted that the type of stroke that the 
veteran had was related to small vessel disease related to 
diabetes and hypertension in which the small penetrating 
vessels and its wall are damaged and over time become 
occluded.  He concluded that the veteran received appropriate 
medical care.  He stated that the diagnosis and management, 
as well as the time frame, was appropriate and followed sound 
medical practice.  He further stated that the newspaper 
articles were irrelevant for this veteran's problem and type 
of stroke.  The VA neurologist opined that the veteran would 
not have received different treatment if he had been treated 
elsewhere.

In his November 2005 statement, the CMT pointed out that at 
the time of admittance to the VA facility on July 27, 1998, 
for symptoms suspected to be related to a cerebral stroke, a 
VA physician noted that the veteran was a candidate for 
heparin therapy.  The CMT went on to note that this 
recommendation for heparin therapy was made less than 48 
hours before the second and more severe stroke, however the 
heparin was not administered.  The CMT then noted that a VA 
medical report on July 8, 1998, which stated why heparin 
therapy was not appropriate, was written eleven days after 
the veteran's admission to the VA hospital.  The CMT thought 
that the timing of the statement detracted from the validity 
of that statement.  The CMT referred to medical articles from 
the internet showing that heparin treatment could prevent 
further progression of strokes, including lacunar area 
strokes.  It was his opinion that the original VA physician's 
assessment recommending heparin therapy was correct.  He 
believed that if the VA staff had followed the original VA 
physician's advice the veteran's stroke was statistically 
likely not to have progressed.  He stated that the "new 
stroke" noted on Monday morning, June 29, 1998, would likely 
not have occurred.

Analysis:

The CMT has made much of the fact that the VA treatment 
records stating that heparin treatment was not indicated were 
made in hindsight for what was not done.  The Board points 
out that the original recommendation of heparin therapy was 
made by the admitting physician only upon an evaluation of 
the veteran.  The July 29, 1998 statement indicating that 
heparin treatment was not indicated was made by a VA 
neurologist, a specialist in the treatment of strokes, after 
the veteran had been in the VA hospital a greater length of 
time and more fully evaluated.  Consequently, the Board finds 
that the statement of a neurologist recommending against 
heparin therapy, after a more extensive evaluation of the 
veteran, to be more probative than the admitting physician's 
statement.

With regards to the internet article submitted by the CMT 
indicating that in a study of nine people, only two out of 
nine people experienced a worsening of the stroke following 
heparin treatment, this does not provide information as to 
whether in the veteran's particular case heparin treatment 
was appropriate.

The Board finds the statements of two VA neurologists, who 
have training for the diagnosis and treatment of strokes, to 
be of more probative value than the statement of the 
certified massage therapist.  As noted by the CMT himself, 
his medical background is limited to massage therapy 
training.  One of the neurologists evaluated the veteran at 
the VA hospital at the time he was being treated for his 
stroke and came to the conclusion that heparin treatment was 
not recommended.  The other VA neurologist reviewed the 
veteran's VA hospital treatment records several years later 
and came to the conclusion that the veteran's VA medical 
treatment in June and July 1998 had been appropriate.  The 
most probative medical evidence reveals that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing treatment for the veteran's stroke.  Additionally, 
there is no probative evidence indicating that the proximate 
cause of the veteran's stroke disability was an event which 
was not reasonably foreseeable.  The Board concludes that 
increase in severity of the veteran's stroke disability 
during his VA hospital stay, and the decision to not 
institute heparin therapy, does not, in and of itself, 
demonstrate fault.  Accordingly, the Board concludes that the 
criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of a stroke, are not met.


ORDER

New and material evidence has been submitted and the claim 
for compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke is reopened.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


